Case: 12-40292       Document: 00512186909         Page: 1     Date Filed: 03/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2013
                                     No. 12-40292
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARTIN SANCHEZ-ALANIZ, also known as Martin Sanchez-Alanis,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-961-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Martin Sanchez-Alaniz was convicted of illegal
reentry into the United States, and he received a within-guidelines sentence of
108 months in prison and a three-year term of supervised release. In this
appeal, he first argues that his Confrontation Clause rights were infringed by
the introduction of the I-205 and I-294 forms in his A-file and that the remaining
evidence is insufficient to uphold his conviction. He acknowledges our prior
caselaw holding that admission of items such as I-205 and I-294 forms does not

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40292     Document: 00512186909     Page: 2   Date Filed: 03/26/2013

                                  No. 12-40292

implicate the Confrontation Clause, see United States v. Becerra-Valadez, 448
F. App’x. 457, 461 (5th Cir. 2011), but argues that this jurisprudence was
undermined by Michigan v. Bryant, 131 S. Ct. 1143 (2011), and Bullcoming v.
New Mexico, 131 S. Ct. 2705 (2011).
      We conduct a de novo review of the issue whether the admission of
evidence violated the Confrontation Clause, and any Confrontation Clause
violations that are discovered are reviewed for harmless error. United States v.
Morgan, 505 F.3d 332, 338 (5th Cir. 2007).          The improper admission of
cumulative evidence is harmless error. United States v. El-Mezain, 664 F.3d
467, 526 (5th Cir. 2011), cert. denied, 133 S. Ct. 525 (2012).
      The items challenged in this appeal are not witness statements, they do
not pertain to testing, and they were not created for evidentiary purposes.
Rather, these “official court document[s]” were created in the course of
immigration proceedings, and, for Confrontation Clause purposes, “[i]t is of no
moment that an incidental or secondary use of those documents . . . actually
furthered a prosecution.” Becerra-Valadezk, 448 F. App’x at 462. Consequently,
the instant case is materially distinguishable from Bryant and Bullcoming.
      Additionally, even if Sanchez-Alaniz had shown a Confrontation Clause
violation, then he still would not receive relief. This is because evidence other
than the disputed items showed that Sanchez-Alaniz is a Mexican citizen who
had previously been deported from this country and who reentered it and
remained in it without authorization. See 8 U.S.C. § 1326(a); United States v.
Flores-Peraza, 58 F.3d 164, 166 (5th Cir. 1995). Sanchez-Alaniz admitted to all
elements of the offense during his testimony and in sworn statements. In light
of this evidence, any error that occurred in admitting the disputed items is
harmless. See El-Mezain, 664 F.3d at 526. This same evidence also suffices to
permit a reasonable juror to conclude “that the evidence established [Sanchez-
Alaniz]’s guilt beyond a reasonable doubt.” United States v. Jaramillo, 42 F.3d



                                        2
    Case: 12-40292     Document: 00512186909      Page: 3   Date Filed: 03/26/2013

                                  No. 12-40292

920, 922-23 (5th Cir. 1995). Sanchez-Alaniz’s Confrontation Clause argument
and his related challenge to the sufficiency of the evidence are unavailing.
      Sanchez-Alaniz also challenges his sentence.          As   he concedes, his
empirical data argument is foreclosed by precedent. See United States v. Duarte,
569 F.3d 528, 529-31 (5th Cir. 2009); United States v. Mondragon-Santiago, 564
F.3d 357, 360, 366-67 (5th Cir. 2009). Insofar as he argues that the district court
abused its discretion by denying his request for a continuance so that he could
obtain medical records, our review of the record reveals no such error because
the district court credited counsel’s assertions concerning Sanchez-Alaniz’s
medical condition, and there is no indication that the proceedings would have
ended differently if the continuance had been granted. Consequently, Sanchez-
Alaniz has not established “that the denial resulted in specific and compelling
or serious prejudice.” United States v. Barnett, 197 F.3d 138, 144 (5th Cir. 1999)
(internal quotation marks and citation omitted).
      Finally, Sanchez-Alaniz’s contention that his sentence was substantively
unreasonable because the district court failed to properly account for his
migraine headaches and cultural assimilation lacks merit. A review of the
district court’s lengthy remarks at sentencing show that it considered these
factors but did not believe that they should be weighted the same way that
Sanchez-Alaniz thought they should. This same review reveals nothing to show
that the sentence imposed “represents a clear error of judgment in balancing
sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
Sanchez-Alaniz’s arguments on this issue amount to no more than a
disagreement with the propriety of the sentence, which is insufficient to show
error. See United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.
2008).
      AFFIRMED.




                                        3